DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
Response to Arguments
In response to the last Office Action mailed on 10/22/2021, Applicant has amended claim 1. Accordingly, the claims are definite within the meaning of 35 USC § 112(b), thus, 35 USC § 112(b) rejection is withdrawn. Thus, claims 1-6, 9 and 11-15 are currently pending in the subject application.
Reasons for Allowance 
4.	The examiner is satisfied that the prior art has been fully developed and claims 1-6, 9 and 11-15 are allowable. The following is an examiner's statement of reasons for allowance: 

The references of the record taken alone or in combination, fail to teach or suggest how to implement voltage demand signal correction means that generate a voltage demand correction signal which directly corresponds to a demanded motor current value stored in a given data table selected from multiple data tables within a memory based on a property of a motor bridge driver for driving a motor, and wherein each data table is associated with a different motor bridge driver for driving the motor as recited in independent claim 1.
The closet references to the present invention are believed to be as follows: Kameyama (US 5872710 A). Kameyama teaches a voltage error computing unit computes an voltage error between the output voltage and a voltage command value, a deadtime compensation amount storage unit stores a relationship between the voltage error, and an output current value detected by a current detecting circuit. A deadtime compensation computing unit computes a deadtime compensation amount from the deadtime compensation amount storage unit according to a current command value, and an adder adds the deadtime compensation amount and the voltage command value so as to obtain the added correcting voltage command value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846